Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

SPECIES ELECTIONS

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Elect a species from each of A-F below.

A.	The species of disorder treated are as follows: 
(a) T-cell dysfunctional disorder (claim 56); or
(b) cancer (claims 57 and 58).
A1.	If Applicants elect the species of “(b) cancer” in A above, Applicants must also elect a single species of cancer from claim 58 

B.	The species of method are as follows: 
(a) further comprising administering an immune checkpoint inhibitor AND elect one checkpoint inhibitor from claim 83 (claims 81 and 83); or
(b) method NOT comprising administering an immune checkpoint inhibitor (withdraw species claims 81 and 83).

C.	The species of method are as follows: 
(a) further comprising administering an agent that inhibits PARP (claim 112); or
(b) method NOT comprising administering an agent that inhibits PARP (withdraw species claim 112).

D.	The species of method are as follows: 
(a) further comprising administering one or more of surgery, chemotherapy, immunotherapy, anti-angiogenic agent, or anti-inflammatory  (claim 130); or
(b) method NOT comprising administering any of surgery, chemotherapy, immunotherapy, anti-angiogenic agent, or anti-inflammatory  (withdraw species claim 130).

E.	The species of subject are as follows: 
(a) previously treated with one or more of surgery, radiotherapy, chemotherapy, or immunotherapy  (claim 126); or
(b) NOT previously treated with any of surgery, radiotherapy, chemotherapy, or immunotherapy  (withdraw species claim 126).


F.	The species of agent capable of inhibiting PD-1 signaling are as follows: 
(a) agent is a PD-1 binding agent antibody (claims 132, 135, 137, 140, 141 and 144);
(b) agent is a PD-1 binding agent that is NOT an antibody (examine claim 132, withdrawn species claims 135, 137, 140, 141 and 144); or
(c) agent does NOT bind PD-1 (withdraw species claims 132, 135, 137, 140, 141 and 144).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 

The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking the species appears to be methods of treating subjects by administering a specific dose of PD-1 inhibiting agent or antibody.
However, said technical feature does not constitute a special technical feature in view of Agrawal et al (Journal for ImmunoTherapy of Cancer, 2016, 4:72, internet pages 1-11). Agrawal et al teach treating subjects having cancer and enhancing immunotherapy by administering to the subjects anti-PD-1 antibody nivolumab at doses from 0.1 mg/kg to 10 mg/kg every 2 weeks (abstract).
Therefore, the technical feature linking the species of methods does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, the species of methods are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept and restriction for examination purposes as indicated is proper. Further, the individual species listed above do not share a technical feature as they do not share the same treatments and subject populations.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/           Primary Examiner, Art Unit 1642